[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant's first and fourth assignments of error well-taken and second and third assignments of error not well-taken, the judgment of the Erie County Court of Common Pleas is reversed in part as to the amount of prejudgment interest awarded. Pursuant to App.R. 12(B), this court finds that appellee, Christine A. Cotner, is entitled to interest, pursuant to R.C. 1343.03(C), against appellant, USFG, from May 17, 1993 until the date the money is paid. Appellee is ordered to pay the court costs of this appeal. See Opinion and Judgment Entry by Knepper, J., on file. Glasser, Resnick and Knepper, JJ., concur.